Case 2:15-cr-20382-VAR-MKM ECF No. 234, PageID.3566 Filed 08/05/21 Page 1 of 10




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

           Plaintiff,                         Case No: 15-20382
                                              Honorable Victoria A. Roberts
 v.

 PAUL NICOLETTI,

      Defendant.
 _____________________________/

                               ORDER:
 [1] DENYING NICOLETTI’S EMERGENCY MOTION FOR AN ORDER TO
   SHOW CAUSE AS TO WHY THE U.S. ATTORNEY SHOULD NOT BE
           HELD IN CONTEMPT FOR DELIBERATE VIOLATION OF
            DEFENDANT’S MOTION TO COMPEL [ECF No. 215];
             [2] GRANTING THE GOVERNMENT’S MOTION FOR
    RECONSIDERATION OF THE ORDER GRANTING DEFENDANT’S
          MOTION FOR EMERGENCY RELIEF (213) [ECF No. 217];
   [3] DENYING NICOLETTI’S MOTION TO COMPEL PRODUCTION OF
   VICTIM IMPACT STATEMENTS AND FOR AN ACCOUNTING AS TO
                   RESTITUTION AMOUNT [ECF No. 223];
     [4] GRANTING GOVERNMENT’S MOTION TO AMEND/CORRECT
                      JUDGMENT [ECF No. 225]; and
       [5] DENYING NICOLETTI’S MOTION TO CORRECT AMENDED
         JUDGMENT BASED ON CLERICAL ERROR [ECF No. 227]


      I.      INTRODUCTION & BACKGROUND

           On June 23, 2015, the United States charged Paul Nicoletti in a four-

 count indictment for his involvement in a bank fraud conspiracy — one count

 of conspiracy to commit bank fraud in violation of 18 U.S.C. § 1349 and three


                                          1
Case 2:15-cr-20382-VAR-MKM ECF No. 234, PageID.3567 Filed 08/05/21 Page 2 of 10




 counts of aiding and abetting bank fraud in violation of 18 U.S.C. §§ 1344(2).

 On May 5, 2019, a jury convicted Nicoletti on all four counts. The Court

 sentenced Nicoletti to 70 months imprisonment and ordered him to pay

 restitution in the amount of $5,478,751.88 to the financial institutions that he

 defrauded, due immediately.

       Post-judgment, the Court recognized Nicoletti’s decreased earnings

 and amended its judgment. [ECF No. 187]. The Court allowed Nicoletti to

 make monthly minimum restitution payments in lieu of a lump sum payment.

 Id. Due to error, the clerk did not docket the amended schedule of payments

 until recently.

       In April 2021, Nicoletti filed a pro se motion to compel the clerk of the

 court to prepare and file an amended judgment regarding installment

 payments. [ECF No. 210]. He argued that the government wrongfully

 garnished his and his wife’s joint tax return for $2,110.00. Nicoletti says that

 approximately 70% of the joint income tax return, or $1,477.00 belongs to

 his wife and should not have been applied to his restitution.

       On April 30, 2021, the Court granted Nicoletti’s motion and ordered the

 United States Attorney’s Office, Financial Litigation Unit to “release the

 wrongfully garnished Joint Tax Refund in the amount of $2,110.00.” [ECF




                                        2
Case 2:15-cr-20382-VAR-MKM ECF No. 234, PageID.3568 Filed 08/05/21 Page 3 of 10




 No. 213]. The Court also ordered the clerk to enter the amended schedule

 of payments on the docket. [ECF No. 214].

          Before the Court are three pro se motions filed by Nicoletti:

              Emergency motion for an order to show cause as to why the U.S.
               Attorney should not be held in contempt for violation of
               Defendant’s motion to compel [ECF No. 215];

              Motion to compel production of victim impact statements and for
               an accounting as to restitution amount [ECF No. 223]; and

              Motion to correct the amended judgment based on a clerical error
               [ECF No. 227].

    The government filed two motions:

           For reconsideration of the order granting defendant’s motion for
            emergency relief (213) [ECF No. 217]; and

           To alter/correct the amended judgment [ECF No. 225].

    II.      DISCUSSION

             A. Government’s Motion for Reconsideration of the Order
                Granting Defendant’s Motion for Emergency Relief (213)
                [ECF No. 217]

          The government asks the Court to set aside the portion of the April 30

 order that directs it to release Nicoletti’s joint tax return because he and his

 wife failed to exhaust administrative remedies.

          Local Rule 7.1(h)(3) provides the Court's standard of review for a

 motion for reconsideration:


                                          3
Case 2:15-cr-20382-VAR-MKM ECF No. 234, PageID.3569 Filed 08/05/21 Page 4 of 10




       Generally, and without restricting the court’s discretion, the court
       will not grant motions for ... reconsideration that merely present
       the same issues ruled upon by the court, either expressly or by
       reasonable implication. The movant must not only demonstrate
       a palpable defect by which the court and the parties and other
       persons entitled to be heard on the motion have been misled but
       also show that correcting the defect will result in a different
       disposition of the case.

 E.D. Mich. LR 7.1(h)(3). Palpable defects are those which are “obvious,

 clear, unmistakable, manifest or plain.” Mich. Dep't of Treasury v. Michalec,

 181 F. Supp. 2d 731, 734 (E.D. Mich. 2002).

       The government argues that Nicoletti’s entire restitution was due at

 sentencing and the amended judgment that allowed installment payments

 did not change that. Because the government believed the entire debt was

 due and it says Nicoletti had not made any restitution payments since his

 sentencing, it enrolled him into the Treasury Offset Program (“TOP”).

       TOP collects past-due debts that people owe to state and federal

 agencies. United States v Campbell, 245 F. App’x 505, 507 (6th Cir. 2007);

 31 U.S.C. § 3716 and 31 C.F. R. § 285.5. TOP allows the “head of an

 executive, judicial, or legislative agency” to collect debts owed to the United

 States by ‘administrative offset’ after following certain procedures. 31 U.S.C.

 § 3716(a). One of the procedures requires the government to give sixty days

 notice prior to offset. 31 U.S.C. § 3720A. Another involves giving the debtor

 “an opportunity to make a written agreement with the head of the agency to
                                        4
Case 2:15-cr-20382-VAR-MKM ECF No. 234, PageID.3570 Filed 08/05/21 Page 5 of 10




 repay the amount of the claim.” 31 U.S.C § 3716(a)(4). The offset statute

 allows debtors an opportunity for review of the offset within the agency that

 enrolled them. 31 US.C. § 3716(a)(3).

       Nicoletti maintains that he never received notice of his TOP enrollment.

 He also argues that no restitution is due because the victims have been

 overpaid.

       The creditor agency at issue is the United States Attorney’s Office on

 behalf of the Department of Justice. The United States Department of Justice

 mailed Nicoletti a notice of intent to his trial counsel, James Howarth, on

 February 19, 2020, before Nicoletti filed his motion to amend/correct the

 payment schedule for restitution. [ECF No. 174]. But, Howarth withdrew as

 counsel by the time the United States Attorney’s Office mailed the notice.

 Although the notice was not returned, Howarth’s office says it never received

 the notice. The local Financial Litigation Unit for the United States Attorney’s

 Office for the Eastern District of Michigan mailed Nicoletti’s new counsel,

 Paul Stablein, a demand for Nicoletti’s full restitution amount on March 13,

 2020. That letter was not returned.

       Prior to seeking judicial relief, a debtor must exhaust administrative

 remedies through agency review. See United States v. Mayer, No.

 04CR100-1-SM, 2010 WL 4916561 (D. N.H. Dec. 3, 2010); United States v.


                                        5
Case 2:15-cr-20382-VAR-MKM ECF No. 234, PageID.3571 Filed 08/05/21 Page 6 of 10




 Beulke, 892 F. Supp. 2d (D. S.D. Sep. 20, 2012).Although Nicoletti says that

 he did not receive notice of the intent to offset, “[t]he likelihood of actual

 receipt … is not the relevant standard” to determine whether the government

 met the notice requirement. Kipple v. United States, 105 Fed. Cl. 651, 656

 (2012). Rather, relevant regulations provide that notification or a “reasonable

 attempt” to notify should be sent to the taxpayer. See 26 C.F.R. § 301.6402-

 6(c)(4), (d)(1) (2007) (stating that the IRS's last address on file would be

 reasonable). The Court finds that the government’s notice to Paul Stablein

 was sufficient.

       The government presents a palpable defect. It provides evidence that

 Nicoletti received sufficient notice of his TOP enrollment and failed to

 respond or exhaust his administrative remedies. Nicoletti must exhaust

 administrative remedies before he seeks redress in Court.

       The Court GRANTS the government’s motion for reconsideration.

          B. Nicoletti’s Emergency Motion for An Order to Show Cause
             as to Why the U.S. Attorney Should Not Be Held in Contempt
             for Deliberate Violation of Defendant’s Motion to Compel
             [ECF No. 215]

       Nicoletti filed a motion to show cause as to why the U.S. Attorney

 should not be held in contempt for its deliberate violation of the Court’s order

 requiring the government to return his joint tax return. [ECF No. 215].



                                        6
Case 2:15-cr-20382-VAR-MKM ECF No. 234, PageID.3572 Filed 08/05/21 Page 7 of 10




       After Nicoletti filed this motion, the Court held a telephone status

 conference. Based on the status conference, the Court allowed the

 government to file a combined motion for reconsideration of the April 30

 order and response to Nicoletti’s motion for an order to show cause. As

 discussed above, the Court grants the government’s motion for

 reconsideration.

       The Court DENIES Nicoletti’s motion.

          C. Nicoletti’s Motion to Compel Production of Victim Impact
             Statements and for an Accounting as to [the] Restitution
             Amount [ECF No. 223]

       Nicoletti filed a motion to compel production of victim impact

 statements and for an accounting of the restitution amount. He asked

 probation to give him victim impact statements from Fifth Third Bank, Chubb

 Insurance, and First American Title Recovery, as well as an accounting of

 the restitution amounts, including payments made by his co-defendants.

 Probation passed the request to the U.S. Attorney’s Office, which replied that

 it could not share that information. Nicoletti says that 18 U.S.C. § 3663

 entitles him to review the sentencing information and the restitution balance

 for accuracy.

       The government says Nicoletti is not entitled to victim impact

 statements because there were none from Fifth Third Bank or its insurers,


                                       7
Case 2:15-cr-20382-VAR-MKM ECF No. 234, PageID.3573 Filed 08/05/21 Page 8 of 10




 First American Title Recovery and Chubb; it says there were only a schedule

 of losses, recoveries from the sale of properties, and insurance payments.

 The government says it provided Nicoletti’s counsel with this information

 prior to sentencing. It also attaches the schedule of losses to its motion

 response.

       The Court cannot order the production of something that does not

 exist. Moreover, the government provided Nicoletti with several documents

 which confirm the restitution calculation and advises that Nicoletti can obtain

 an accounting of the restitution balance from the clerk’s office.

       The Court DENIES Nicoletti’s motion.

           D. Government’s Motion to Alter/Correct Amended Judgment
              [ECF No. 225]

       The government claims that the $5,478,751.58 figure listed in the

 amended judgment as the total restitution amount is inaccurate due to a

 mathematical error, and that the Court should make the correction pursuant

 to Fed. R. Crim. P. 36. It says the correct total restitution amount is

 $5,299,751.58. Nicoletti denies this amount without any conceivable

 justification.

       The Court reviewed the original loss suffered by Fifth Third Bank minus

 the profits received from the property sales, the money obtained through civil



                                       8
Case 2:15-cr-20382-VAR-MKM ECF No. 234, PageID.3574 Filed 08/05/21 Page 9 of 10




 litigation and the collection of judgments, and insurance payments. The

 Court agrees that the correct total restitution figure is $5,299,751.88.

       The Court GRANTS the motion. The Clerk of the Court will enter a

 second amended judgment.

          E. Nicoletti’s Motion to Correct Amended Judgment Based on
             Clerical Error [ECF No. 227]

       Nicoletti moves for an order to correct the amended judgment to

 eliminate restitution payments. He claims that the government and the Court

 made several clerical errors that affected the total restitution amount;

 Nicoletti argues that the victims have been paid in full.

       He also requests that the Court resentence him pursuant to Fed. R.

 Crim. P. 35 to correct the arithmetical, technical, or other clear errors.

       Nicoletti makes three claims: (1) the Court failed to apply the correct

 sentencing statute at sentencing; he says the Court mistakenly cited 18

 U.S.C. § 3663A, instead of 18 U.S.C. §3663(a); (2) the restitution amount

 failed to account for Tyrone Hogan’s settlement; and (3) the amended

 judgment failed to report the civil litigation recoveries from Hogan, Chubb,

 and First American Title Recovery.

       Fed. R. Crim. P. 35 addresses the bases on which district courts “may”

 correct or reduce a sentence. Under the rule, “[w]ithin 14 days after

 sentencing, the court may correct a sentence that resulted from arithmetical,
                                        9
Case 2:15-cr-20382-VAR-MKM ECF No. 234, PageID.3575 Filed 08/05/21 Page 10 of 10




  technical, or other clear error” or the Court may, upon motion of the

  government, reduce a sentence if the defendant provides “substantial

  assistance.”

           Nicoletti is well beyond fourteen days after his sentencing and the

  second section of Rule 35 requires a motion by the government based on

  substantial assistance. Neither section is applicable. Fed. R. Crim. P. 35.

           The Court DENIES Nicoletti’s motion.

    III.     CONCLUSION

    The Court:

            GRANTS the government’s motion for reconsideration of the order
             granting Defendant’s motion for emergency relief (ECF No. 213)
             [ECF No. 217];

            DENIES Nicoletti’s motion to show cause as to why the U.S.
             Attorney should not be held in contempt for deliberate violation of
             Defendant’s motion to compel [ECF No. 215];

            DENIES Nicoletti’s motion to compel victim impact statements and
             for an accounting as to restitution amount [ECF No. 223];

            GRANTS the government’s motion to correct clerical error in the
             amended judgment [ECF No. 225]; and

            DENIES Nicoletti’s motion to correct the amended judgment based
             on clerical error [ECF No. 227].

           ORDERED.
                                       s/ Victoria A. Roberts
                                       Victoria A. Roberts
  Dated: 8/5/2021                      United States District Judge

                                         10
